Citation Nr: 0335706	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  03-02 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of a left hand injury. 

2.  Entitlement to a compensable rating for residuals of a 
perforated, left tympanic membrane.  





ATTORNEY FOR THE BOARD

George E. Guido Jr., Senior Counsel 




REMAND 

The veteran served on active duty from November 1979 to 
November 1982. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a November 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio. 

In December 2003, the Board granted the veteran's motion to 
reschedule a hearing before the Board at the Cleveland 
Regional Office. 

Accordingly and in order to ensure due process of law, the 
case is REMANDED for the following:

Schedule the veteran for a Travel Board 
hearing. 

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


_________________________________________________
	CHERYL L. MASON 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



